Title: Abigail Adams 2d to Elizabeth Cranch, 1 July 1783
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Braintree july 1 1783

Every moment of my time has been employd since we got home, in writing to my friends abroad, to forward by Mr. Smith who sails a thursday—that I have not had any opportunity to give you my dear Eliza an account of our return home. Twas disagreeable enough I assure you—the day was very warm. However we got to Wymans to dine. There we stay’d till five in the afternoon. Went to Mr. Brooks and drank tea—and intented to have lodged at Mrs. Danas. When we got there we found that Mrs. D. was gone to Hingam and no body to see us at home. There was too many to go to Mrs. Winthrops, and twas not best to go back to Mr. Brooks. Our horses went very well, we were very much fatigued. Twas likely it would be as warm the next day as it had been for some time. However we set of for Braintree after sunset from Cambridge—and arrived at our own door at one a clock in the morning—as tired as I ever wish to be. Charles bore the fatigue of the day as well as any of us. We are all alive and well after it.
 
Sunday Eve—Boston 
6 July

You will perceive that a few days have elapsed since I began this and that I have changed my place of residence. Thursday Friday the fourth of july an oration was delivered by Dr. Warren. Mamma and your friend came into Town. Mammas political sentiments induced her to come. Indeed I cannot trace to any particular course my accompanying her—except inclination. I followed its dictates as you see, and shall not return till after commencement. A fryday I received a quarter of a sheet from you, one side only filled. I have thought to return line for line—but my disposition to communicate is ever so great, that I cannot withstand my inclination to intrude upon your patience a very long letter. This disquallifying speach will answer for the Whole, will it not?—or must I make more apologyes for the liberty I am going to take.
Mr. Smith went on board this afternoon—ah—he looked a kind farewell to me. It has comforted me all this warm afternoon. I prevailed upon myself to go to meeting—least my absence should be noticed. However I sincerely wish him an agreeable voyage and a safe return with an amiable agreeable Wife—as good a wish as ever existed in the most benevolent mind—say, is it not.
How does my Dear Aunt Shaw—does she not intend to write to me. I should esteem it as a particular favour—assure her.—A peice of news Miss Betsy Cranch—Mr. Hary Otis is very sorry Miss Cranch is not to be at commencement. He expressed his disappointment in a very striking manner—my words will not do it justice.
A sweet letter from Sally Bromfeild—containing more sentiment than I ever wrote in my life.—After trifling so long permit me to inquire after the health and happiness of my Cousin—each I hope attend you. May you long continue to experience the happy affects of their presense—is the sincere and ardent wish of your friend and Cousin.
 

Wedensday Morn 9 July

Another hour shall not pass my Dear Eliza ere I close a letter to you, some little engagements have prevented me since sunday, or rather I have not felt in a disposition to write. Not one idea has passt my mind that would appear well upon paper. I past the afternoon yesterday with Betsy Mayhew. She has a most strange facinating power over me—I cannot account for it. I only know by experience that it is most true, and, I lament it. I was not so happy as to see the little Dr. I spent an agreeable afternoon. I must conclude a very dull letter—and if it will give you pleasure, assure you that I will attempt to say something that may afford you entertainment in my next,—if it is possibly in my power. Make my respects and love acceptable to all who remember with regard esteem and affection your friend

Amelia


Your pappa came to town yesterday and is well.

